           Case 6:20-cv-07039-FPG Document 13-1 Filed 03/22/21 Page 1 of 4




 UNITED STATES DISTRICT COURT
 FOR THE WESTERN DISTRICT OF NEW YORK

 CARRIE M. LEO,

                                                       Plaintiff,
                                                                           Index No. 6:20-cv-07039
                                    -v-                                    (Hon. Frank P. Geraci, Jr.)


 NEW YORK STATE DEPARTMENT OF ENVIRONMENTAL
 CONSERVATION, and THE UNITED STATES DEPARTMENT                            DECLARATION OF
 OF AGRICULTURE, and the following INDIVIDUALS, in their                   ASSISTANT ATTORNEY
 individual and official capacities: BASIL SEGGOS—                         GENERAL BRITTANY M.
 Commissioner, SONNIE PERDUE—Secretary, WILLIAM                            HANER IN SUPPORT OF
 POWELL—Lieutenant/Captain, DEC Division of Law                            STATE DEFENDANTS’
 Enforcement, JOSEPH THERRIEN—Director, DEC Special                        MOTION TO DISMISS
 Licenses Unit, ANDREA D’AMBROSIO—USDA Animal Care
 Inspector, and John/Jane Does #1-15,

                                                      Defendants.



          I, Brittany M. Haner, declare, pursuant to Local Rule 7(a)(3):


          1.     I am an Assistant Attorney General in the Office of the New York State Attorney

General. I represent the New York State Department of Environmental Conservation (DEC),

Basil Seggos, Joseph Therrien, and William Powell (collectively, State Defendants) in this

action.

          2.     I submit this Declaration in support of the State Defendants’ Motion to Dismiss

the plaintiff’s complaint.

          3.     On December 4, 2020, plaintiff filed a complaint for violations of civil rights in

the United States District Court for the Western District of New York (Complaint). [Docket 1].

          4.     On December 28, 2020, Judge Frank P. Geraci, Jr. issued a Screening Order.

[Docket 5].
           Case 6:20-cv-07039-FPG Document 13-1 Filed 03/22/21 Page 2 of 4




       5.       In the Screening Order, the Court determined that the Complaint contained

allegations which seemed to implicate the following theories: (1) procedural and substantive due

process; (2) equal protection; (3) First Amendment freedom of speech and retaliation for

protected speech; and (4) Fourth Amendment protection from unreasonable searches and

seizures. [Docket 5].

       6.       State Defendants now move to dismiss the Complaint because plaintiff ’s claims

are time-barred and federal court is an improper venue. Further, the Complaint fails to state any

cause of action for relief pursuant to 42 U.S.C. § 1983.

       7.       The Complaint alleges, among other things, that DEC wrongly revoked, and

wrongly denied her application for, DEC licenses to possess and rehabilitate regulated wildlife,

respectively.

       8.       The DEC Commissioner acted with respect to plaintiff’s possession license after

completion of a hearing before an Administrative Law Judge (ALJ) and a review of the ALJ’s

recommendations.

       9.       In support of its motion, State Defendants provide records that are referred to by

plaintiff in the Complaint. Exhibit A is a true and accurate copy of the November 7, 2018 DEC

Commissioner’s Order, DEC Case No. OHMS 2017-72265, regarding plaintiff’s possession

license.

       10.      Attached as Exhibit B is a true and accurate copy of the July 10, 2018 Hearing

Report of DEC ALJ Richard Sherman, DEC Case No. OHMS 2017-72265 (Hearing Report).

       11.      Attached as Exhibit C is a true and accurate copy of plaintiff’s former DEC-

issued license to rehabilitate regulated wildlife (rehabilitation license), which was Exhibit 4 to

the Hearing Report, and was effective from June 1, 2016 through December 31, 2016.



                                                  2
           Case 6:20-cv-07039-FPG Document 13-1 Filed 03/22/21 Page 3 of 4




          12.   Attached as Exhibit D is a true and accurate copy of plaintiff’s January 25, 2017

application for a new rehabilitation license.

          13.   Attached as Exhibit E is a true and accurate copy of the August 14, 2017 DEC

Notice of Denial in response to plaintiff’s application for a new rehabilitation license, which was

Exhibit 12 to the Hearing Report.

          14.   Attached as Exhibit F is a true and accurate copy of the August 14, 2017 DEC

Notice of Intent to revoke plaintiff’s possession license, which was Exhibit 3 to the Hearing

Report.

          15.   Attached as Exhibit G is a true and accurate copy of plaintiff’s July 18, 2016

application to renew her possession license, which was Exhibit 6 to the Hearing Report.

          16.   Attached as Exhibit H is a true and accurate copy of a letter from the Wayne

County Court confirming the disposition of Carrie M. Leo v. NYSDEC et al., Index No. 83559

(Wayne County 2019), which was a CPLR Article 78 challenge to the November 7, 2018

Commissioner’s Order. In that action, plaintiff served DEC with a petition, but she did not file it

with the County Clerk and receive an index number, though she used an index number (83559)

on her petition that apparently related to another matter—possibly her application to waive filing

fees in forma pauperis. The Wayne County Supreme Court gave plaintiff an opportunity to cure

the filing defect, but she did not cure it. Therefore, no action was commenced.

          17.   Attached as Exhibit I is a true and accurate copy of plaintiff’s former DEC-issued

license to collect and possess wildlife (possessin license), which was Exhibit 2 to the Hearing

Report, and was effective from July 8, 2015 through July 7, 2016.

          18.   State Defendants respectfully request that the Court dismiss the Complaint




                                                 3
        Case 6:20-cv-07039-FPG Document 13-1 Filed 03/22/21 Page 4 of 4




in its entirety and such other and further relief as the Court may deem just and proper.


Dated: March 22, 2021                 LETITIA JAMES
                                        Attorney General of the State of New York
                                        Attorney for State Defendants

                                      By:     /s/ Brittany M. Haner
                                              BRITTANY M. HANER
                                              Assistant Attorney General
                                              Environmental Protection Bureau
                                              The Capitol
                                              Albany, NY 12224
                                              (518) 776-2389
                                              Brittnay.Haner@ag.ny.gov




                                                 4
